DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a receiving element as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distance element has different thicknesses and/or a plurality of distance elements is provided as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nago (US 2015/0259022).
Nago discloses a bicycle handlebar stem comprising: a receiving element (27) for a bicycle handlebar (see ¶40), provided at a front end (see Fig 1); and a base body (12) having a receiving space (28) for receiving a steer tube (110) and a fixing element (22) for fixing the steer tube (110) to the bicycle handlebar stem (10), when the steer tube (110) is inserted into the receiving space (28), the receiving space (28) is configured such that the steer tube (110) can be connected to the bicycle handlebar stem (10) in at least two different positions (up, down) by means of the fixing element (22), in which positions the steer tube (110) does not protrude beyond an upper side of the bicycle handlebar stem (10), and wherein the fixing element (22) clampingly secures the bicycle handlebar stem (10) to the steer tube (110) such that the bicycle handlebar stem (10) is configured to move in a longitudinal direction of the steer tube (110) between the at least two different positions (up, down).
Re claim 2, a free end of the steer tube (110) can be arranged in at least two different fixing positions inside the receiving space (28).
Re claim 3, the fixing element (22) is configured as a clamping element so that the steer tube (110) is clampingly fixed (unnumbered screw near 22, see Fig 2).
Re claim 4, the receiving space (28) has an opening in the upper side of the bicycle handlebar stem (see Fig 8), and wherein the opening can be closed with a cover (unnumbered cover above 28, see Fig 8).
Re claim 5, a tensioning means (unnumbered screw and insert inside 28, see Fig 7) is accessible via the opening, the cover (unnumbered cover above 28, see Fig 8) serving as an abutment element for the tensioning means (see Fig 7).
Re claim 6, a bearing retaining element (60) adapted to be connected to the steer tube (110); and a distance element (62) which is provided between the bearing retaining element (60) and the bicycle handlebar stem (10).
Re claim 7, the distance element (62) is configured such that it can be mounted and/or removed in a mounted state of the steer tube (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural imitations of the claim. see MPEP 2114).
Re claim 10, the bicycle handlebar stem and/or the distance element (62) and/or the bearing retaining element (60) comprise positioning elements (70a, 70b).
Re claim 11, for the adjustment of different positions of the bicycle handlebar stem, the distance element is provided or omitted (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 13, the clamping means comprises screws (unnumbered screw near 22, see Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nago (US 2015/0259022) in view of Wong et al (US2018/0222546).
Nago discloses the device as described above, but does not disclose the distance element having a lateral opening for setting the same onto the steer tube from the side.
Wong et al teach the use of a distance element (300d) having a lateral opening (318) for setting the same onto a steer tube from the side (see Fig 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Nago to include a lateral opening as taught by Wong et al in order to facilitate assembly.
Re claim 12, for the adjustment of different positions of the bicycle handlebar stem, the distance element has different thicknesses and/or a plurality of distance elements (300d) is provided (see Fig 9).
Allowable Subject Matter
Claim 14 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
Some further comments regarding the applicant's remarks are deemed appropriate.
The applicant argues the drawing objection should be withdrawn because “no correction to the drawings is necessary for a proper understanding of the claimed invention.”  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The limitations described above remain in the claims and therefore are required in the drawings.
The applicant also argues the Nago reference fails to disclose “a bicycle handlebar stem wherein the steer tube can be connected to the bicycle handlebar stem in at least two different positions by means of the fixing element, in which positions the steer tube does not protrude beyond an upper side of the bicycle handlebar stem.” 
Paragragh 46 of the Nago reference discloses “When necessary, a spacer 62 can also be provided to adjust the height of the stem 10.”  In order to adjust the height two positions must inherently be provided.  Further, paragraph 49 discloses “the spacer (62) can be omitted and the compression ring 60 can include protrusions that extend upwardly into the openings in the stem 10 or the stem 10 can include protrusions that extend downwardly into the openings in the compression ring 60.”  This describes a second position of the steer tube position without the spacer 62, therefore the device meets each and every limitation of the claim 1.
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656